Exhibit 10.19

TEMECULA VALLEY BANK

EXECUTIVE SUPPLEMENTAL COMPENSATION

AGREEMENT

As of the Effective Date, this EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT
(“Agreement”) between TEMECULA VALLEY BANK (“Bank”), a California
state-chartered bank located in Temecula Valley, California, and STEPHEN H.
WACKNITZ (“Executive”), a member of a select group of management and highly
compensated employees of the Bank, AMENDS AND RESTATES the Salary Continuation
Agreements by and between the Bank and the Executive, dated January 28, 2004
(for $75,000) and August 1, 2005 (for $100,000). In addition, this Agreement
adds an additional annual benefit in the amount of $200,000.

The purpose of this Agreement is to further the growth and development of the
Bank by providing Executive with supplemental retirement income, and thereby
encourage Executive’s productive efforts on behalf of the Bank and the Bank’s
shareholders, and to align the interests of the Executive and those
shareholders.

It is intended that the Agreement be “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the participant under the Internal Revenue Code
of 1986, as amended (the “Code”), particularly Section 409A of the Code, prior
to actual receipt of benefits. This Agreement shall at all times be construed
and interpreted in accordance with Section 409A of the Code and Regulations
thereunder.

Article 1

Definitions and Construction

Where the following words and phrases appear in the Agreement, they shall have
the respective meanings set forth below, unless their context clearly indicates
to the contrary:

 

1.1

“Accrued Liability Balance” shall mean the amount accrued by the Bank to pay the
benefit promised under this Agreement. For purposes of this Agreement, the
Accrued Liability Balances previously made under the January 28, 2004 and the
August 1, 2005 agreements shall



--------------------------------------------------------------------------------

 

be combined and, in conjunction with any additional accrued amounts made under
this Agreement, shall be considered the Accrued Liability Balance.

 

1.2 “Beneficiary” shall mean the person(s) designated by the Executive,
including the estate of the Executive, entitled to a benefit under Articles 3
and 4.

 

1.3 “Board” shall mean the Board of Directors of the Bank.

 

1.4 “Change in Control” shall be as defined in Section 1.409A-3(i)(5) of the
409A Final Regulations, and shall mean a change in the ownership of the
corporation (Section 1.409A-3(i)(5)(v)); a change in the effective control of a
corporation (Section 1.409A-3(i)(5)(vi)), or a change in the ownership of a
substantial portion of the assets of a corporation ((Section
1.409A-3(i)(5)(vii)).

 

1.5 “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

 

1.6 “Disability” shall mean Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the Bank.
Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank, provided that the definition of Disability under such a
plan complies with the requirements set forth herein. Upon the request of the
Plan Administrator, the Executive must submit proof to the Plan Administrator of
Social Security Administration’s or the provider’s determination.

 

1.7 “Early Termination” shall mean that the Executive’s employment with the Bank
has terminated prior to Executive’s Normal Retirement Age, and such termination
is not due to death, Disability, Change in Control, or an approved leave of
absence.

 

1.8 “Effective Date” shall mean January 1, 2005.

 

1.9 “Normal Retirement Age” shall mean the date on which the Executive attains
age 70.

 

1.10 “Plan Administrator” shall mean the plan administrator described in Article
6.

 

1.11 “Plan Year” shall mean each twelve-month period commencing on January 1 and
ending on December 31 of each year.

 

2



--------------------------------------------------------------------------------

1.12 “Separation from Service” shall mean that the Executive has experienced a
termination of employment from the Bank. For purposes of this Agreement, a
termination of employment will be deemed to have occurred where the facts and
circumstances indicate that the Executive and the Bank reasonably anticipated
that Executive would permanently reduce his level of bona fide services to the
Bank to a level not to exceed 45% of the average level of bona fide services
provided to the Bank in the immediately preceeding 12 months.

Article 2

Distributions During Executive’s Lifetime

 

2.1 Normal Retirement Benefit. Upon attaining the Normal Retirement Age while in
the full-time active service of the Bank, Executive shall be entitled to receive
the annual benefit described in Section 2.1.1 below. The Bank shall distribute
this benefit to the Executive pursuant to Section 2.1.2 in lieu of any other
benefit under this Article 2.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 shall be an
amount equal to Three Hundred Seventy-Five Thousand Dollars ($375,000).

 

  2.1.2 Form and Timing of Benefit Payment. The Bank shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments, commencing
on the first day of the month following the Executive’s Normal Retirement Age.
The annual benefit shall be distributed to the Executive for the greater of
Executive’s lifetime or for a period of twenty (20) years.

 

2.2 Early Termination Benefit. Upon Executive’s Early Termination, Executive
shall be entitled to an annual benefit as described in Section 2.2.1 below. The
Bank shall distribute this benefit to the Executive pursuant to Section 2.2.2 in
lieu of any other benefit under this Article 2.

 

  2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is
calculated by taking the Accrued Liability Balance, as of the date of Separation
from Service, and calculating an annuity of 20 substantially equal payments,
payable to the Executive pursuant to Section 2.2.2 below.

 

  2.2.2

Form and Timing of Benefit Payment. The Bank shall distribute the annual

 

3



--------------------------------------------------------------------------------

 

benefit amount (as determined in accordance with Section 2.2.1 above) to the
Executive each year for 20 years, the first payment commencing on the first day
of the month following Executive’s Separation from Service.

 

2.3 Disability Benefit. Upon Executive’s Disability, the Executive shall be
entitled to the annual benefit described in Section 2.3.1 below. The Bank shall
distribute this benefit to the Executive pursuant to Section 2.3.2 in lieu of
any other benefit under this Article 2.

 

  2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is an
amount equal to Three Hundred Seventy-Five Thousand Dollars ($375,000).

 

  2.3.2 Form and Timing of Benefit Payment. The Bank shall distribute the annual
benefit to the Executive in annual installments, commencing on the first day of
the month following the Executive’s Disability. The annual benefit shall be
distributed to the Executive for the greater of Executive’s lifetime or for a
period of twenty (20) years.

 

2.4 Change in Control Benefit. Upon a Change in Control, the Executive shall be
entitled to the annual benefit described in this Section 2.4 in lieu of any
other benefit under this Article.

 

  2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 is an
amount equal to Three Hundred Seventy-Five Thousand Dollars ($375,000).

 

  2.4.2 Form and Timing of Benefit Payment. The Bank shall distribute the annual
benefit to the Executive in annual installments, commencing on the first day of
the month following the Executive’s Separation from Service. The annual benefit
shall be distributed to the Executive for the greater of Executive’s lifetime or
for a period of twenty (20) years.

 

2.5

Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, distributions to the Executive may not commence
earlier than six (6) months after the date of a Separation from Service (or, if
earlier, the date of death of the Executive) if, pursuant to Internal Revenue
Code Section 409A,

 

4



--------------------------------------------------------------------------------

 

Executive is considered a “specified employee” (under Internal Revenue Code
Section 416(i)) of the Bank if any stock of the Bank is publicly traded on an
established securities market or otherwise. In the event a distribution is
delayed pursuant to this Section 2.5, the originally scheduled distribution
shall be delayed for 6 months, and shall commence instead on the first day of
the seventh month following Separation from Service. If payments are scheduled
to be made in installments, the first six months of installment payments shall
be delayed, aggregated, and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular schedule. If
payment is scheduled to be made in a lump sum, the lump sum payment shall be
delayed for six months and instead be made on the first day of the seventh
month.

 

2.5 Certain Accelerated Payments. The Bank may accelerate distribution to the
Executive of deferred amounts (including for payment of employment, income, and
other taxes), provided that such distribution(s) meets the requirements of
Sections 1.409A-3(j)(4).

 

2.6 409A Tax Gross-up. To the extent amounts deferred under this Agreement
become includible in Executive’s income under Section 409A of the Code as a
result of the failure of the Agreement to comply with the requirements of
Section 409A or regulations promulgated thereunder, the Bank shall make a
payment to the Executive equal to (1) the resulting combined state and federal
income tax liability; (2) the amount of any excise tax imposed on amounts
includible in income; and (3) the amount of any underpayment penalties imposed
under Section 409A. This payment shall be made in a lump sum to the Executive no
less than 30 days prior to the end of any tax year in which amounts first become
includible in income pursuant to Section 409A and regulations thereunder.
Calculation of amounts includible in income shall be made according to
regulations issued under Section 409A.

Article 3

Distributions Upon Death

 

3.1

Death Benefit Prior to Executive’s Normal Retirement Age. Upon Executive’s death
prior to the Normal Retirement Age, Executive’s Beneficiary shall be entitled to
receive an

 

5



--------------------------------------------------------------------------------

 

annual amount equal to the Normal Retirement Benefit amount described in
Section 2.1.1. Such amount shall be payable to the Beneficiary in annual
installments for the lesser of 20 years or the Beneficiary’s lifetime.
Distributions to the Beneficiary shall commence on the first day of the month
following Executive’s death, and shall be paid on each anniversary thereof until
all distributions have been made. For purposes of this Section 3.1, the 20-year
benefit shall be calculated as of the date of the Executive’s death.

 

3.2 Death Benefit After Executive’s Normal Retirement Age. Upon Executive’s
death following the Normal Retirement Age, Executive’s Beneficiary shall be
entitled to receive an annual benefit amount equal to the Normal Retirement
Benefit amount described in Section 2.1.1. This annual benefit shall be paid to
the Beneficiary for the lesser of 20 years or the Beneficiary’s lifetime. For
purposes of this Section 3.2, the 20-year benefit shall be calculated using as a
start date the Executive’s Normal Retirement Age. For example, if Executive’s
Normal Retirement Age is age 70, and Executive dies at age 80, the Executive’s
Beneficiary would be entitled to receive a death benefit equal to the lesser of
10 years or the Beneficiary’s lifetime (20 years (starting at age 70) minus 10
years = 10 years of remaining death benefit).

Article 4

Beneficiaries

 

4.1 Beneficiary. Each Executive shall have the right, at any time, to designate
a Beneficiary(ies) to receive any benefits payable under the Agreement to a
Beneficiary upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Bank in which the Executive participates.

 

4.2

Beneficiary Designation; Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Form, and delivering it to the Plan
Administrator or its designated agent. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Form and the Plan

 

6



--------------------------------------------------------------------------------

 

Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Plan Administrator of a new Beneficiary Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Form filed by the Executive and
accepted by the Plan Administrator prior to the Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, or the marriage was dissolved prior to
Executive’s death, the benefits shall be paid to the personal representative of
the Executive’s estate.

 

4.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be paid to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such distribution amount.

Article 5

General Limitations

 

5.1

Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s service is terminated by an affirmative vote of 80% of the Board
after an independent evaluation by an arbitrator selected jointly by Executive
and the Board

 

7



--------------------------------------------------------------------------------

 

for:

 

  (a) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Bank; or

 

  (b) A willful violation of any law or significant Bank policy committed in
connection with the Executive’s employment; and

 

  (c) Either (a) or (b) result in a material adverse effect on the Bank.

 

5.2 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.

Article 6

Administration of Agreement

 

6.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

6.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

 

8



--------------------------------------------------------------------------------

6.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

6.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, or Separation from Service of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.

 

6.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

 

6.7

Arbitration. All claims, disputes and other matters in question arising out of
or relating to this Agreement or the breach or interpretation thereof, other
than those matters which are to be determined by the Bank in its sole and
absolute discretion, shall be resolved by binding arbitration before a
representative member, selected by the mutual agreement of the parties, of the
Judicial Arbitration and Mediation Services, Inc. (“JAMS”), located in Santa
Monica, California. In the event JAMS is unable or unwilling to conduct the
arbitration provided for under the terms of this paragraph, or has discontinued
its business, the parties agree that a representative member, selected by the
mutual agreement of the parties of the American Arbitration Association (“AAA”)
located in Los Angeles, California, shall conduct the binding arbitration
referred to in this paragraph. Notice of the demand for arbitration shall be
flied in writing with the other party to this Agreement and with JAMS (or AAA,
if necessary). In no event shall the demand for arbitration be made after the
date when institution of legal or equitable proceedings based on such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations. The arbitration shall be subject to such rules of procedure used or
established by JAMS, or if there are none, the rules of procedure used or
established by AAA. Any award rendered by JAMS or AAA shall be final and binding

 

9



--------------------------------------------------------------------------------

 

upon the parties, and as applicable, their respective heirs, beneficiaries,
legal representatives, agents, successors and assigns, and may be entered in any
court having jurisdiction thereof. The obligation of the parties to arbitrate
pursuant to this clause shall be specifically enforceable in accordance with,
and shall be conducted consistently with, the provisions of California Law and
Civil Procedure. Any arbitration hereunder shall be conducted in Los Angeles,
California, unless otherwise agreed to by the parties.

 

6.8 Attorneys’ Fees. In the event of any arbitration or litigation concerning
any controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
(a) each party shall pay his own attorneys’ arbitration fees incurred; (b) the
prevailing party shall be entitled to recover from the other party reasonable
expenses, attorneys’ fees and costs incurred in the enforcement or collection of
any judgment or award rendered. The “prevailing party” means any party (one
party or both parties, as the case may be) determined by the arbitrator(s) or
court to be entitled to money payments from the other, not necessarily the party
in whose favor a judgment is rendered.

 

6.9 Trust. Notwithstanding Section 9.6 below, the Bank and the Executive
acknowledge and agree that, in the event of a Change in Control, upon request of
the Executive, or in the Bank’s discretion if the Executive does not so request
and the Bank nonetheless deems it appropriate, the Bank shall establish, not
later than the effective date of the Change in Control, a Rabbi Trust or
multiple Rabbi Trusts (the “Trust” or “Trusts”) upon such terms and conditions
as the Bank, in its sole discretion, deems appropriate and in compliance with
applicable provisions of the Code, in order to permit the Bank to make
contributions and/or transfer assets to the Trust or Trusts to discharge its
obligations pursuant to this Agreement. The principal of the Trust or Trusts and
any earnings thereon shall be held separate and apart from other funds of the
Bank to be used exclusively for discharge of the Bank’s obligations pursuant to
this Agreement and shall continue to be subject to the claims of the Bank’s
general creditors until paid to the Executive in such manner and at such times
as specified in this Agreement.

Article 7

Claims And Review Procedures

 

7.1

Claims Procedure. An Executive (“claimant”) who has not received benefits under

 

10



--------------------------------------------------------------------------------

 

the Agreement that he or she believes should be distributed shall make a claim
for such benefits as follows:

 

  7.1.1 Initiation - Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits.

 

  7.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

  7.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

11



--------------------------------------------------------------------------------

  7.2.1 Initiation - Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

  7.2.2 Additional Submissions - Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  7.2.4 Timing of Plan Administrator’s Response. The Plan Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  7.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b)

A reference to the specific provisions of the Agreement on which the

 

12



--------------------------------------------------------------------------------

 

denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8

Amendments and Termination

 

8.1 Amendments and Termination Generally. This Agreement may be amended or
terminated only by a written agreement signed by the Bank and the Executive.

 

8.2 Distributions upon Termination. In the event this Agreement is terminated,
except as provided in Section 8.3, the termination shall not cause a
distribution of benefit payments. Rather, upon such termination the Accrued
Liability Balance shall be frozen and benefit distributions will be made at the
earliest distribution event permitted under Articles 2 or 3 herein. Any
termination of this Agreement shall not have the effect of either reducing or
enhancing the Executive’s vested benefit, determined as of the date of the
Agreement termination.

 

8.3 Plan Terminations under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, the Bank may make distributions under certain
circumstances (e.g., within certain time periods before and after a Change in
Control, within 12 months of a corporate dissolution or bankruptcy, or upon
Bank’s termination and liquidation of the Agreement, subject to the requirements
set forth under the 409A regulations) following Plan termination under this
Section 8.3. Any such distribution shall be made according to the rules set
forth in the regulations under Section 409A of the Code.

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, administrators and transferees.

 

13



--------------------------------------------------------------------------------

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank,
nor does it interfere with the Bank’s right to discharge the Executive. It also
does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding. The Executive acknowledges that the Bank’s sole liability
regarding taxes is to forward any appropriate amounts withheld to the
appropriate taxing authority(ies).

 

9.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of California, except to the extent preempted by the laws
of the United States of America.

 

9.6 Unfunded Arrangement. The Executive is a general unsecured creditor of the
Bank for the distribution of benefits under this Agreement. The benefits
represent the mere promise by the Bank to distribute such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Bank to which the Executive has no preferred or
secured claim.

 

9.7 Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such event, the term “Bank” as used in this Agreement shall be
deemed to refer to the successor or survivor bank.

 

14



--------------------------------------------------------------------------------

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10 Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement, the Bank
or Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

 

9.12 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.13 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Temecula Valley Bank

27710 Jefferson Ave. A-100

Temecula, CA 92593

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the

 

15



--------------------------------------------------------------------------------

last known address of the Executive.

 

9.14 Opportunity to Consult with Independent Advisors. The Executive
acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect the
Executive’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, Section 409A of the Code and guidance or
regulations thereunder, and any other taxes, costs, expenses or liabilities
whatsoever related to such benefits, which in any of the foregoing instances the
Executive acknowledges and agrees shall be the sole responsibility of the
Executive notwithstanding any other term or provision of this Agreement. The
Executive further acknowledges and agrees that the Bank shall have no liability
whatsoever related to any such personal tax effects or other personal costs,
expenses, or liabilities applicable to the Executive and further specifically
waives any right for himself or herself, and his or her heirs, beneficiaries,
legal representatives, agents, successor and assign to claim or assert liability
on the part of the Bank related to the matters described above in this
Section 9.14. The Executive further acknowledges that he has read, understands
and consents to all of the terms and conditions of this Agreement, and that he
enters into this Agreement with a full understanding of its terms and
conditions.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have agreed and entered into this Agreement as of the date indicated below.

 

EXECUTIVE:     BANK:     TEMECULA VALLEY BANK /s/ STEPHEN H. WACKNITZ     By  
/s/ DONALD A. PITCHER Stephen H. Wacknitz           Title   EVP / CFO       Date
  /s/ STEPHEN H. WACKNITZ Date      

 

16



--------------------------------------------------------------------------------

BENEFICIARY FORM

{    } New Designation

{    } Change in Designation

I,                                         , designate the following as
Beneficiary under the Agreement:

 

Primary:

      ____ %    ____ %

Contingent:

      ____ %    ____ %

Notes:

 

  •  

Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •  

To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

  •  

To name your estate as beneficiary, please write “Estate of [your name]”.

 

  •  

Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

Name:                  

 

Signature:   /s/ STEPHEN H. WACKNITZ     Date:                             

Received by the Plan Administrator this              day of
                        , 2        

By:   /s/ DONALD A. PITCHER   Donald A. Pitcher Title:   EVP/CFO

 

17